Citation Nr: 0422245	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-19 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to April 
1945.  He died in April 2002.  The appellant is his surviving 
spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the rating decision in July 2002 denied 
entitled to DIC under the provisions of 38 U.S.C.A. § 1318 
and also denied entitlement to service connection for the 
cause of the veteran's death.  In her notice of disagreement, 
received in October 2002, the appellant stated, "I have 
received your notification and denial of my claim for DIC.  I 
do not agree with your decision..."  The statement of the 
case furnished in October 2002 listed two issues:  
entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement 
to service connection for the cause of the veteran's death.  
On VA Form 9, "Appeal to the Board of Veterans' Appeals," 
received in November 2002, the appellant stated that she was 
only appealing the issue of "length of disability".  The 
appellant and her representative have not thereafter 
presented any evidence or argument on the issue of 
entitlement to service connection for the cause of the 
veteran's death or otherwise evidenced an intent to pursue 
benefits on that basis.  As such, the Board finds that 
appellant did not initiate or perfect an appeal on the issue 
of entitlement to service connection for the cause of the 
veteran's death and that issue is not before the Board at 
this time.  See 38 C.F.R. §§ 20. 200, 20.201, 20.202 (2003).  

As discussed below, statements by the appellant and her 
representative have raised the issues of whether prior final 
determinations by the RO in January 1982 and August 1993 
involved CUE.  Those issues, which have not been adjudicated 
by the RO are inextricably intertwined with the issue on 
appeal of entitlement to DIC under 38 U.S.C.A. § 1318, such 
that this appeal is being REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant and her representative if further action is 
required on their part.


REMAND

38 U.S.C.A. § 1318 provides, inter alia, that VA shall pay 
DIC to the surviving spouse of a deceased veteran when the 
veteran dies, not as a result of his own misconduct, and he 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(a), (b)(1) 
(West 2002).

In the instant case, the veteran was in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) from March 16, 1993, a 
period of less than 10 years immediately preceding his death 
in April 2002.  The appellant and her representative argue 
that the veteran was entitled to receive TDIU for a period of 
10 or more years immediately preceding his death on the basis 
that prior final rating decisions involved error.  
Specifically, the appellant and her representative have 
argued in effect that a rating decision in January 1982 
involved CUE by not granting the veteran's claim for TDIU on 
an extraschedular basis and that a rating decision in August 
1993 involved CUE by not properly applying 38 C.F.R. 
§ 3.400(o)(2) to the facts of the veteran's case.  The 
appellant and her representative assert that, under 38 C.F.R. 
§ 3.400(o)(2), the veteran was entitled to an effective date 
earlier than March 16, 1993, for the grant of entitlement to 
TDIU.

The CUE issues raised by the appellant and her 
representative, as noted in the Introduction, are 
inextricably intertwined with the current appeal.  Those 
issues must be adjudicated by the RO prior to appellate 
review of the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, which is deferred pending 
completion of the remand in this case.

Under the circumstances, the case is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issues 
of whether a rating decision in January 
1982, which denied entitlement to TDIU, 
involved CUE and whether a rating 
decision in August 1993, which assigned 
an effective date of March 16, 1993, for 
a grant of entitlement to TDIU, involved 
CUE.  If the decision is adverse to the 
appellant on either issue, she and her 
representative should be notified of 
their procedural and appellate rights on 
those issues.

2.  Thereafter, the RO should 
readjudicate the appellant's entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  
If that benefit remains denied, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded the time allowed by law in which 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


